United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
E.P., Appellant
and
U. S. POSTAL SERVICE ,
POST OFFICE, North Metro, GA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-614
Issued: November 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal from the December 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than an 11 percent permanent impairment of his left upper extremity, for which he received a
schedule award.
FACTUAL HISTORY
On September 10, 2008 appellant, then a 38-year-old letter carrier, filed a traumatic
injury claim alleging that on September 2, 2008, he sustained an injury to his left shoulder and
arm when reaching for mail trays in the performance of duty. On January 28, 2009 OWCP
1

5 U.S.C. § 8101 et seq.

accepted his claim for left shoulder strain, left trapezius strain and cervical strain. Appellant
received appropriate compensation benefits.2
On March 23, 2010 appellant filed a (Form CA-7) claim for a schedule award. In an
April 14, 2010 letter, OWCP informed him of the type of medical evidence needed to establish
his claim for a schedule award.
In an April 26, 2010 report, Dr. Murray Robinson, a Board-certified neurological
surgeon, noted that appellant had a one-level anterior cervical fusion 10 months ago and
continued with neck and radiating left arm pain towards the middle finger. He indicated that
appellant was working six hours of regular work with a weight restriction and two hours of
restricted duty. Dr. Robinson examined appellant and noted that he had diffuse weakness in the
left upper extremity with reflexes intact, decreased sensation towards the middle finger and
cervical range of motion limited to 10 degrees towards the left secondary to pain. He indicated
that appellant’s postoperative magnetic resonance imaging (MRI) scan revealed adequate
decompression. Dr. Robinson noted that appellant was unable to rotate past 10 degrees towards
the left and had shoulder range of motion restricted with overhead work because of the cervical
disc disease and cervical radiculopathy. He advised that appellant had diffuse decreased
weakness in the left upper extremity groups, which included the deltoid, biceps, triceps, wrist
extensors and hand intrinsic with decreased sensation towards the middle finger. Dr. Robinson
determined that appellant had subjective complaints which included left hand pain and numbness
and neck pain. He determined that appellant had a 25 percent whole body impairment as a result
of his one fused cervical level and continued to have cervical radiculopathy “as per the cervical
spine chart.” Dr. Robinson advised that appellant had permanent restrictions and reached
maximum medical improvement.
In a May 12, 2010 report, OWCP’s medical adviser noted appellant’s history of injury
and treatment and referred to the American Medical Association, Guides to the Evaluation of
Permanent Impairment, hereinafter (A.M.A., Guides) (6th ed. 2008). He explained that the
anterior cervical fusion at C6-7 was performed on June 2, 2009 with disappointing results and
that appellant was “back at work, mostly.” OWCP’s medical adviser explained that while
Dr. Robinson determined whole person impairment, OWCP did not recognize spinal or whole
person impairments. He stated that OWCP directed the use of the A.M.A., Guides
July/August 2009 newsletter for rating spinal nerve extremity impairment under the sixth edition
of the A.M.A., Guides. OWCP’s medical adviser indicated that the rating for a C7 moderate
sensory deficit would correspond to two percent extremity. Additionally, the rating for a C7
moderate motor loss would correspond to nine percent impairment. OWCP’s medical adviser
added the two values for 11 percent impairment to the left upper extremity.
By decision dated May 17, 2010, OWCP granted appellant a schedule award for 11
percent permanent impairment of the left upper extremity.
On May 21, 2010 appellant requested a hearing, which was held on October 12, 2010.
During the hearing, he referred to a September 13, 2010 report from his treating physician,
2

The record reflects that appellant underwent a cervical fusion on June 2, 2009.

2

Dr. Robinson, who noted that appellant had decreased sensation in his index finger as well as his
middle finger. OWCP also received a copy of appellant’s report.
In an October 25, 2010 report, Dr. Robinson noted that appellant was post one-level
anterior cervical discectomy and fusion. He determined that appellant continued to show “5-/5”
motor strength throughout the left upper extremity which included the wrist extensors and triceps
with obvious atrophy of the forearm musculature, left compared to right side, with decreased
sensation to light touch in the index and middle fingers. Dr. Robinson opined that appellant had
a permanent chronic cervical radiculopathy causing decreased sensation and muscle atrophy
secondary to a cervical disc herniation.
By decision dated December 27, 2010, OWCP’s hearing representative affirmed the
May 17, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. For decisions issued after May 1, 2009, the A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.5
ANALYSIS
The Board finds that this case is not in posture for decision. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.6
Appellant’s claim was accepted for left shoulder strain, left trapezius strain and cervical
strain. On March 23, 2010 he filed a Form CA-7 claim for a schedule award.
In support of his claim for a schedule award, appellant provided an April 26, 2010
impairment rating from Dr. Robinson, who noted appellant’s findings and determined that
appellant had 25 percent whole body impairment as a result of his one fused cervical level.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

6

Horace L. Fuller, 53 ECAB 775, 777 (2002).

3

FECA, however, does not provide a schedule award based on whole person impairments.7 Thus,
this report would be of limited probative value.
Board precedent is well settled that when an attending physician’s report gives an
estimate of impairment but does not address how the estimate is based upon the A.M.A., Guides
OWCP may follow the advice of its medical adviser where he or she has properly applied the
A.M.A., Guides.8
OWCP’s medical adviser provided an opinion that appellant had 11 percent impairment
of the left upper extremity. He properly referenced the A.M.A., Guides newsletter9 used to
determine extremity ratings from spinal nerve impairment. OWCP’s medical adviser noted that
the rating for a C7 moderate sensory deficit would correspond to a two percent extremity and the
rating for a C7 moderate motor loss would correspond to a nine percent impairment and added
the values an 11 percent impairment to the left upper extremity. However, he did not refer to or
disclose any specific tables or charts of the A.M.A., Guides or the newsletter to support how he
arrived at his conclusion. OWCP’s medical adviser report is therefore of limited probative value.
Accordingly, OWCP did not properly discharge its responsibilities in developing the record.10
For this reason, the record should be remanded to it for further development.
On remand OWCP should further develop the medical evidence of record by requesting
that its medical adviser provide a reasoned opinion regarding appellant’s left arm impairment
explaining the basis of impairment under the A.M.A., Guides, based upon a review of pertinent
examination findings, such as range of motion and review of diagnostic test results. If OWCP’s
medical adviser is unable to render a reasoned opinion fully explaining the application of the
Guides, OWCP shall refer appellant to an appropriate Board-certified specialist for a second
opinion regarding the extent of his left arm impairment under the A.M.A., Guides and OWCP
procedures. Following this and any other further development as deemed necessary, OWCP
shall issue an appropriate merit decision on appellant’s schedule award claim.
On appeal, appellant contends that OWCP’s medical adviser did not consider all of his
accepted conditions and did not sufficiently explain the basis of his impairment rating. As noted,

7

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither FECA, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).
8

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone, 31
ECAB 846 (1980).
9

The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating spinal nerve injuries
as extremity impairment. Recognizing that certain jurisdictions, such as under FECA, mandate ratings for
extremities and preclude ratings for the spine, the A.M.A., Guides has offered an approach to rating spinal nerve
impairments consistent with sixth edition methodology. Christopher R. Brigham, M.D., Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition, The Guides Newsletter (A.M.A., Chicago, Ill.), July/August 2009.
OWCP has adopted this approach for rating impairment to the upper or lower extremities caused by a spinal injury.
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010) (Exhibits 1,
4).
10

See supra note 6.

4

the Board is remanding the case for further medical development regarding the extent of
appellant’s left arm impairment.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further action consistent with
this decision of the Board.
Issued: November 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

